PER CURIAM.
Anthony J. Walker appeals his conviction for sexual battery with slight force on the ground that the trial court improperly allowed the state to introduce the statement made to the sexual battery victim during the attack that he had recently been released from prison. After his arrest on the *1076same evening of the crime, appellant also told the arresting police officer that he had just gotten out of prison.
The trial court did not err in allowing the state to introduce testimony on the statement made during the criminal incident because it was part of the integral facts of the case. Additionally, because identity was an issue at trial, the statements made to the victim and the police officer were relevant to prove the identity of the perpetrator. See Ratushinak v. State, 517 So.2d 749 (Fla. 4th DCA 1987), review denied, 525 So.2d 880 (Fla.1988) (testimony detailing defendant’s statement to victim and police that he had recently gotten out of jail for an unrelated crime was relevant to issue of identity, which was a material fact, and was admissible).
Affirmed.
RYDER, A.C.J., and FRANK and PARKER, JJ., concur.